Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 1 of 22
       Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 2 of 22

TAIXINGUI, TRADITIONES, TUOSHENG V
STORE,       UTRATEONGS,       WIKD,
XIEJUANDUJIANZHUCAILIAO,
XIUYANMANZUZIZHIXIANWEICHENGXINGB
AIHUODIAN,
YIWUJINSHANGYILIAOQIXIEYOUXIANGONG
SI, YIWUXIANGYUFUSHIYOUXIANGONGSI,
YOU ZHI QING, YPDKJ, YYSWEOKP,
ZHANGXIAOQINGSDAY,     ZHIXUEGAINIAN,
ZHOUZONGJINLKX and ZXMYBDZXM369,

Defendants
Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 3 of 22
   Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 4 of 22

                    men's and women's lifestyle and high-end streetwear, as
                    well as shoes, accessories, jewelry, homeware and other
                    ready-made goods
Off-White           U.S. Trademark Registration Nos.: 5,119,602 for “OFF
Registrations       WHITE” for a variety of goods in Class 25 with a
                    constructive date of first use of January 25, 2012; 5,713,397
                    for “OFF-WHITE” for a variety of goods in Class 25;
                    5,710,328 for “OFF-WHITE C/O VIRGIL ABLOH” for a
                    variety of goods in Class 9; 5,572,836 for “OFF-WHITE
                    C/O VIRGIL ABLOH” for a variety of goods in Class 25;
                    5,710,287 for “OFF-WHITE C/O VIRGIL ABLOH” for a

                    variety of goods in Class 14; 5,150,712 for               for a

                    variety of goods in Class 18 and 25; 5,710,288 for          for



                    a variety of goods in Class 14; 5,307,806 for      for a variety


                    of goods in Class 18 and 25; 5,835,552 for                for a


                    variety of goods in Class 9; 5,387,983 for                for a


                    variety of goods in Class 25; 5,445,222 for               for a


                    variety of goods in Class 25; 5,800,414 for               for a


                    variety of goods in Class 9 and 25; 5,681,805 for


                    for a variety of goods in Class 9; 5,663,133 for            for


                    a variety of goods in Class 25; 6,054,044 for             for a


                    variety of goods in Class 25; 6,272,565 for               for a


                    variety of goods in Class 25; 6,290,768 for
                    for a variety of goods in Class 25; 6,114,562 for

                                   for a variety of goods in Class 25;

                                    ii
   Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 5 of 22


                                6,131,346 for                for a variety of goods in


                         Class 18; 6,035,585 for           for a variety of goods in

                      Class 25; and 6,137,880 for                     for a
                      variety of goods in Class 25
Off-White Application U.S. Trademark Serial Application No. 88/041,456 for


                                 , for a variety of goods in Class 18 and Class 25
Off-White Marks          The Marks covered by the Off-White Registrations and Off-
                         White Application
Counterfeit Products     Products bearing or used in connection with the Off-White
                         Marks, and/or products in packaging and/or containing
                         labels bearing the Off-White Marks, and/or bearing or used
                         in connection with marks that are confusingly similar to the
                         Off-White Marks and/or products that are identical or
                         confusingly similar to the Off-White Products
Infringing Listings      Defendants’ listings for Counterfeit Products
User Accounts            Any and all websites and any and all accounts with online
                         marketplace platforms such as Amazon, as well as any and
                         all as yet undiscovered accounts with additional online
                         marketplace platforms held by or associated with
                         Defendants, their respective officers, employees, agents,
                         servants and all persons in active concert or participation
                         with any of them
Merchant Storefronts     Any and all User Accounts through which Defendants, their
                         respective officers, employees, agents, servants and all
                         persons in active concert or participation with any of them
                         operate storefronts to manufacture, import, export,
                         advertise, market, promote, distribute, display, offer for
                         sale, sell and/or otherwise deal in Counterfeit Products,
                         which are held by or associated with Defendants, their
                         respective officers, employees, agents, servants and all
                         persons in active concert or participation with any of them
Defendants’ Assets       Any and all money, securities or other property or assets of
                         Defendants (whether said assets are located in the U.S. or
                         abroad)
Defendants’ Financial    Any and all financial accounts associated with or utilized by
Accounts                 any Defendants or any Defendants’ User Accounts or
                         Merchant Storefront(s) (whether said account is located in
                         the U.S. or abroad)
Financial Institutions   Amazon.com, Inc., Amazon Payments, Inc. (“Amazon
                         Pay”), PayPal Inc. (“PayPal”), Payoneer Inc. (“Payoneer”),
                         PingPong Global Solutions, Inc. (“PingPong”)
Third Party Service      Online marketplace platforms, including, without limitation,

                                         iii
  Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 6 of 22

Providers          those owned and operated, directly or indirectly, by
                   Amazon, such as Amazon.com, as well as any and all as yet
                   undiscovered online marketplace platforms and/or entities
                   through which Defendants, their respective officers,
                   employees, agents, servants and all persons in active concert
                   or participation with any of them manufacture, import,
                   export, advertise, market, promote, distribute, offer for sale,
                   sell and/or otherwise deal in Counterfeit Products which are
                   hereinafter identified as a result of any order entered in this
                   action, or otherwise




                                   iv
          Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 7 of 22



        On this day, the Court considered Plaintiff’s ex parte application for the following: 1) a

temporary restraining order; 2) an order restraining Merchant Storefronts and Defendants’ Assets

with the Financial Institutions; 3) an order to show cause why a preliminary injunction should not

issue; 4) an order authorizing bifurcated and alternative service and 5) an order authorizing

expedited discovery against Defendants, Third Party Service Providers and Financial Institutions

in light of Defendants’ intentional and willful offerings for sale and/or sales of Counterfeit

Products.1 A complete list of Defendants is attached hereto as Schedule A, which also includes links

to Defendants’ Merchant Storefronts and Infringing Listings. Having reviewed the Application,

Declarations of Virgil Abloh and Danielle S. Futterman, along with exhibits attached thereto and

other evidence submitted in support thereof, the Court makes the following findings of fact and

conclusions of law:

             PRELIMINARY FACTUAL FINDINGS & CONCLUSIONS OF LAW

        1.       Off-White, launched in or about 2013, is the owner of a young, successful and high-

end lifestyle streetwear line of men’s and women’s apparel, as well as accessories, jewelry, homeware

and other ready-made goods which are distributed through various channels of trade in the United

States and abroad.

        2.       The Off-White Products are marketed under the trademarks Off-White™ and Off-

White c/o Virgil Abloh™. The Off-White Brand is recognized for its distinctive graphic and logo-

heavy apparel designs, specifically a unique design mark comprised of alternating parallel diagonal

lines and a unique design mark comprised of two intersecting dual-sided arrows in addition to the use

of Off-White. Since at least as early as 2013, the Off-White Diagonal Design has been, and currently

still is, applied to the Off-White Products themselves, and since at least as early as 2016, the Off-



1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.
                                                       1
         Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 8 of 22

White Arrow Design has been, and currently still is, applied to the Off-White Products themselves.

The Off-White Trade Dress is also applied to tags, labels, containers, packaging and displays for the

Off-White Products. True and correct photographs of a hang tag, interior labels and Off-White

Products featuring the Off-White Brand and Off-White Trade Dress are depicted below:




       3.      The Off-White Products are sold at luxury retailers such as Selfridges and Bergdorf

Goodman, as well as Off-White’s boutiques located in prominent fashion epicenters such as London,

Tokyo, Hong Kong, Seoul, Beijing, Shanghai, Toronto, Shenyang, Xian, Dubai, Bangkok, Busan,

Macau, Manila, Mykonos, Tianjin, Paris, Vancouver, Kuala Lumpur, Sydney, Taipei, Melbourne,

Manchester, Singapore and New York City.



                                                 2
         Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 9 of 22

        4.      Since the launch of Off-White approximately eight (8) years ago, the Off-White Brand

and Off-White Products have been featured in numerous press publications, including, but not limited

to, New York Magazine, GQ, W Magazine, Vogue and The Business of Fashion, among others.

Recently, Lyst named Off-White as the “hottest fashion brand in the World.”

        5.      The Off-White Products typically retail for between $150.00 - $2,500.00.

        6.      While Off-White has gained significant common law trademark and other rights in its

Off-White Marks and Off-White Products through use, advertising and promotion, Off-White also

protected its valuable rights by filing for and obtaining federal trademark registrations.

        7.      For example, Off-White owns the following U.S. Trademark Registration Nos.:

5,119,602 for “OFF WHITE” for a variety of goods in Class 25 with a constructive date of first

use of January 25, 2012; 5,713,397 for “OFF-WHITE” for a variety of goods in Class 25;

5,710,328 for “OFF-WHITE C/O VIRGIL ABLOH” for a variety of goods in Class 9; 5,572,836

for “OFF-WHITE C/O VIRGIL ABLOH” for a variety of goods in Class 25; 5,710,287 for “OFF-


WHITE C/O VIRGIL ABLOH” for a variety of goods in Class 14; 5,150,712 for                         for a


variety of goods in Class 18 and 25; 5,710,288 for               for a variety of goods in Class 14;




5,307,806 for      for a variety of goods in Class 18 and 25; 5,835,552 for             for a variety of



goods in Class 9; 5,387,983 for             for a variety of goods in Class 25; 5,445,222 for



for a variety of goods in Class 25; 5,800,414 for            for a variety of goods in Class 9 and 25;



5,681,805 for            for a variety of goods in Class 9; 5,663,133 for               for a variety of

                                                   3
        Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 10 of 22



goods in Class 25; 6,054,044 for           for a variety of goods in Class 25; 6,272,565 for



for a variety of goods in Class 25; 6,290,768 for                  for a variety of goods in Class 25;


6,114,562 for                for a variety of goods in Class 25;       6,131,346 for



for a variety of goods in Class 18; 6,035,585 for           for a variety of goods in Class 25; and


6,137,880 for                             for a variety of goods in Class 25. Off-White also owns



U.S. Trademark Serial Application No. 88/041,456 for               , for a variety of goods in Class 18

and Class 25.

       8.       Defendants are manufacturing, importing, exporting, advertising, marketing,

promoting, distributing, displaying, offering for sale or Counterfeit Product through Defendants’

User Accounts and Merchant Storefronts with Amazon (see Schedule A for links to Defendants’

Merchant Storefronts and Infringing Listings);

       9.       Amazon is an online marketplace and e-commerce platform, that allows

manufacturers and other third-party merchants, like Defendants, to advertise, distribute, offer for

sale, sell and ship their retail products, which, upon information and belief, primarily originate

from China, directly to consumers worldwide and specifically to consumers residing in the U.S.,

including New York.

       10.      Defendants are not, nor have they ever been, authorized distributors or licensees of

the Pop It Products. Neither Plaintiff, nor any of Plaintiff’s authorized agents, have consented to

Defendants’ use of the Off-White Marks, nor has Plaintiff consented to Defendants’ use of marks


                                                    4
         Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 11 of 22

that are confusingly similar to, identical to and constitute a counterfeiting or infringement of the

Off-White Marks;

         11.     Plaintiff is likely to prevail on its Lanham Act and related common law claims at

trial;

         12.     As a result of Defendants’ infringements, Plaintiff, as well as consumers, are likely

to suffer immediate and irreparable losses, damages and injuries before Defendants can be heard

in opposition, unless Plaintiff’s Application for ex parte relief is granted:

          a. Defendants have offered for sale and sold substandard Counterfeit Products that

               infringe the Off-White Marks;

          b. Plaintiff has well-founded fears that more Counterfeit Products will appear in the

               marketplace; that consumers may be misled, confused and disappointed by the quality

               of these Counterfeit Products, resulting in injury to Plaintiff’s reputation and

               goodwill; and that Plaintiff may suffer loss of sales for the Off-White Products; and

          c. Plaintiff has well-founded fears that if they proceed on notice to Defendants on this

               Application, Defendants will: (i) secret, conceal, destroy, alter, sell-off, transfer or

               otherwise dispose of or deal with Counterfeit Products or other goods that infringe

               the Off-White Marks, the means of obtaining or manufacturing such Counterfeit

               Products, and records relating thereto that are in their possession or under their

               control, (ii) inform their suppliers and others of Plaintiff’s claims with the result being

               that those suppliers and others may also secret, conceal, sell-off or otherwise dispose

               of Counterfeit Products or other goods infringing the Off-White Marks, the means of

               obtaining or manufacturing such Counterfeit Products, and records relating thereto

               that are in their possession or under their control, (iii) secret, conceal, transfer or

               otherwise dispose of their ill-gotten proceeds from its sales of Counterfeit Products

               or other goods infringing the Off-White Marks and records relating thereto that are in

                                                    5
        Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 12 of 22

              their possession or under their control and/or (iv) open new User Accounts and

              Merchant Storefront under new or different names and continue to offer for sale and

              sell Counterfeit Products with little to no consequence;

       13.     The balance of potential harm to Defendants of being prevented from continuing to

profit from their illegal and infringing activities if a temporary restraining order is issued is far

outweighed by the potential harm to Plaintiff, its business, the goodwill and reputation built up in

and associated with the Off-White Marks and to its reputations if a temporary restraining order is

not issued;

       14.     Public interest favors issuance of the temporary restraining order in order to protect

Plaintiff’s interests in and to its Off-White Marks, and to protect the public from being deceived

and defrauded by Defendants’ passing off of their substandard Counterfeit Products as Off-White

Products;

       15.     Plaintiff has not publicized their request for a temporary restraining order in any

way;

       16.     Service on Defendants via electronic means is reasonably calculated to result in

proper notice to Defendants.

       17.     If Defendants are given notice of the Application, they are likely to secret, conceal,

transfer or otherwise dispose of their ill-gotten proceeds from their sales of Counterfeit Products

or other goods infringing the Off-White Marks.         Therefore, good cause exists for granting

Plaintiff’s request for an asset restraining order. It typically takes the Financial Institutions a

minimum of five (5) days after service of the Order to locate, attach and freeze Defendants’ Assets

and/or Defendants’ Financial Accounts and it is anticipated that it will take the Third Party Service

Providers a minimum of five (5) days to freeze Defendants’ Merchant Storefronts. As such, the

Court allows enough time for Plaintiff to serve the Financial Institutions and Third Party Service

Providers with this Order, and for the Financial Institutions and Third Party Service Providers to

                                                 6
        Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 13 of 22

comply with the Paragraphs I(B)(1) through I(B)(2) and I(C)(1) of this Order, respectively, before

requiring service on Defendants.

        18.      Similarly, if Defendants are given notice of the Application, they are likely to

destroy, move, hide or otherwise make inaccessible to Plaintiff the records and documents relating

to Defendants’ manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale and/or sale of Counterfeit Products. Therefore, Plaintiff

has good cause to be granted expedited discovery.


                                                ORDER
        Based on the foregoing findings of fact and conclusions of law, Plaintiff’s Application is

hereby GRANTED as follows:

                                  I.   Temporary Restraining Order
A. IT IS HEREBY ORDERED, as sufficient cause has been shown, that Defendants are hereby

   restrained and enjoined from engaging in any of the following acts or omissions for fourteen

   (14) days from the date of this order, and for such further period as may be provided by order

   of the Court:

   1)         manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

              displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products,

              or any other products bearing the Off-White Marks and/or marks that are confusingly

              similar to, identical to and constitute a counterfeiting or infringement of the Off-White

              Marks;

   2)         directly or indirectly infringing in any manner Plaintiff’s Off-White Marks;

   3)         using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s Off-White

              Marks to identify any goods or service not authorized by Plaintiff;

   4)         using Plaintiff’s Off-White Marks and/or any other marks that are confusingly similar

              to the Off-White Marks on or in connection with Defendants’ manufacturing,
                                                    7
     Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 14 of 22

       importing, exporting, advertising, marketing, promoting, distributing, offering for sale,

       selling and/or otherwise dealing in Counterfeit Products;

5)     using any false designation of origin or false description, or engaging in any action

       which is likely to cause confusion, cause mistake and/or to deceive members of the

       trade and/or the public as to the affiliation, connection or association of any product

       manufactured, imported, exported, advertised, marketed, promoted, distributed,

       displayed, offered for sale or sold by Defendants with Plaintiff, and/or as to the origin,

       sponsorship or approval of any product manufactured, imported, exported, advertised,

       marketed, promoted, distributed, displayed, offered for sale or sold by Defendants and

       Defendants’ commercial activities and Plaintiff;

6)     secreting, concealing, destroying, altering, selling off, transferring or otherwise

       disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any computer files,

       data, business records, documents or any other records or evidence relating to their

       User Accounts, Merchant Storefronts or Defendants’ Assets and the manufacture,

       importation, exportation, advertising, marketing, promotion, distribution, display,

       offering for sale and/or sale of Counterfeit Products;

7)     effecting assignments or transfers, forming new entities or associations, or creating

       and/or utilizing any other platform, User Account, Merchant Storefront or any other

       means of importation, exportation, advertising, marketing, promotion, distribution,

       display, offering for sale and/or sale of Counterfeit Products for the purposes of

       circumventing or otherwise avoiding the prohibitions set forth in this Order; and

8)     knowingly instructing any other person or business entity to engage in any of the

       activities referred to in subparagraphs I(A)(1) through I(A)(7) above and I(B)(1) below.




                                             8
Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 15 of 22
        Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 16 of 22

                                III.    Asset Restraining Order
A. IT IS FURTHER ORDERED pursuant to Fed. R. Civ. P. 64 and 65 and N.Y. C.P.L.R. 6201

   and this Court’s inherent equitable power to issue provisional remedies ancillary to its authority

   to provide final equitable relief, as sufficient cause has been shown, that within five (5) days

   of receipt of service of this Order, the Financial Institutions shall locate and attach Defendants’

   Financial Accounts and shall provide written confirmation of such attachment to Plaintiff’s

   counsel.

    IV.       Order Authorizing Bifurcated and Alternative Service by Electronic Means
A. IT IS FURTHER ORDERED pursuant to Fed. R. Civ. P. 4(f)(3), as sufficient cause has been

   shown, that service may be made on, and shall be deemed effective as to Defendants if it is

   completed by the following means:

   1)     delivery of: (i) PDF copies of this Order together with the Summons and Complaint, or

          (ii) a link to a secure website (including NutStore, a large mail link created through

          Rmail.com and via website publication through a specific page dedicated to this

          Lawsuit accessible through ipcounselorslawsuit.com) where each Defendant will be

          able to download PDF copies of this Order together with the Summons and Complaint,

          and all papers filed in support of Plaintiff’s Application seeking this Order to

          Defendants’ e-mail addresses to be determined after having been identified by Amazon

          pursuant to Paragraph V(C).

B. IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means ordered herein shall be deemed effective as to Defendants, Third Party

   Service Providers and Financial Institutions through the pendency of this action.

C. IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means ordered herein shall be made within five (5) days of the Financial




                                                 10
       Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 17 of 22

   Institutions and Third Party Service Providers’ compliance with Paragraphs III(A) and V(C)

   of this Order.

D. IT IS FURTHER ORDERED, as sufficient cause has been shown, that the Clerk of the Court

   shall issue a single original summons directed to all Defendants as listed in an attachment to

   the summons that will apply to all Defendants.

E. IT IS FURTHER ORDERED, as sufficient cause has been shown, that service may be made

   and shall be deemed effective as to the following if it is completed by the below means:

   1) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where PayPal

      Inc. will be able to download a PDF copy of this Order via electronic mail to PayPal Legal

      Specialist at EEOMALegalSpecialist@paypal.com;

   2) delivery of: (i) a true and correct copy of this Order via Federal Express to Amazon.com,

      Inc. at Corporation Service Company 300 Deschutes Way SW, Suite 304, Tumwater, WA

      98501, (ii) a PDF copy of this Order or (iii) a link to a secure website where Amazon.com,

      Inc. and Amazon Pay will be able to download a PDF copy of this Order via electronic

      mail to Deana Ahn counsel for Amazon Pay, at deanaahn@dwt.com;

   3) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where Payoneer

      Inc. will be able to download a PDF copy of this Order via electronic mail to Payoneer

      Inc.’s Customer Service Management at customerservicemanager@payoneer.com and

      Edward Tulin, counsel for Payoneer Inc., at Edward.Tulin@skadden.com; and

   4) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where PingPong

      Global Solutions Inc. will be able to download a PDF copy of this Order via electronic mail

      to legal@pingpongx.com.

                        V.    Order Authorizing Expedited Discovery
A. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:



                                               11
       Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 18 of 22

   1) Within fourteen (14) days after receiving service of this Order, each Defendant shall serve

      upon Plaintiff’s counsel a written report under oath providing:

          a. their true name and physical address;

          b. the name and location and URL of any and all websites that Defendants own and/or

              operate and the name, location, account numbers and URL for any and all User

              Accounts and Merchant Storefronts on any Third Party Service Provider platform

              that Defendants own and/or operate;

          c. the complete sales records for any and all sales of Counterfeit Products, including

              but not limited to number of units sold, the price per unit, total gross revenues

              received (in U.S. dollars) and the dates thereof;

          d. the account details for any and all of Defendants’ Financial Accounts, including,

              but not limited to, the account numbers and current account balances; and

          e. the steps taken by each Defendant, or other person served to comply with Section

              I, above.

   2) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

      Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern and

      Eastern Districts of New York and Defendants who are served with this Order shall provide

      written responses under oath to such interrogatories within fourteen (14) days of service to

      Plaintiff’s counsel.

   3) Plaintiff may serve requests for the production of documents pursuant to Fed. R. Civ. P. 26

      and 34, and Defendants who are served with this Order and the requests for the production

      of documents shall produce all documents responsive to such requests within fourteen (14)

      days of service to Plaintiff’s counsel.

B. IT IS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of

   receipt of service of this Order the Financial Institutions served with this Order shall identify

                                                12
        Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 19 of 22

   any and all of Defendants’ Financial Accounts, and provide Plaintiff’s counsel with a summary

   report containing account details for any and all such accounts, which shall include, at a

   minimum, identifying information for Defendants, including contact information for

   Defendants (including, but not limited to, mailing addresses and e-mail addresses), account

   numbers and account balances for any and all of Defendants’ Financial Accounts and

   confirmation of said compliance with this Order.

C. IT IS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of

   receipt of service of this Order, the Third Party Service Providers served with this Order shall

   identify any and all of Defendants’ User Accounts and Merchant Storefronts, and provide

   Plaintiff’s counsel with a summary report containing account details for any and all User

   Accounts and Merchant Storefronts, which shall include, at a minimum, identifying

   information for Defendants and Defendants’ User Accounts and Defendants’ Merchant

   Storefronts, contact information for Defendants (including, but not limited to, mailing

   addresses and e-mail addresses) and confirmation of said compliance with this Order.

D. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

   1)     Within fourteen (14) days of receiving actual notice of this Order, all Financial

          Institutions who are served with this Order shall provide Plaintiff’s counsel all

          documents and records in their possession, custody or control (whether located in the

          U.S. or abroad) relating to any and all of Defendants’ Financial Accounts, including,

          but not limited to, documents and records relating to:

          a. account numbers;

          b. current account balances;

          c. any and all identifying information for Defendants, Defendants’ User Accounts and

              Defendants’ Merchant Storefronts, including, but not limited to, names, addresses

              and contact information;

                                               13
        Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 20 of 22

          d. any and all account opening documents and records, including, but not limited to,

             account applications, signature cards, identification documents and if a business

             entity, any and all business documents provided for the opening of each and every

             of Defendants’ Financial Accounts;

          e. any and all deposits and withdrawals during the previous year from each and every

             one of Defendants’ Financial Accounts and any and all supporting documentation,

             including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

             account statements; and

          f. any and all wire transfers into each and every one of Defendants’ Financial

             Accounts during the previous year, including, but not limited to, documents

             sufficient to show the identity of the destination of the transferred funds, the identity

             of the beneficiary’s bank and the beneficiary’s account number.

E. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

   1)     Within fourteen (14) days of receipt of service of this Order, the Third Party Service

          Providers served with this Order shall provide to Plaintiff’s counsel all documents and

          records in its possession, custody or control (whether located in the U.S. or abroad)

          relating to Defendants’ User Accounts and Defendants’ Merchant Storefronts,

          including, but not limited to, documents and records relating to:

          a. any and all User Accounts and Defendants’ Merchant Storefronts and account

             details, including, without limitation, identifying information and account numbers

             for any and all User Accounts and Defendants’ Merchant Storefronts that

             Defendants have ever had and/or currently maintain with the Third Party Service

             Providers that were not previously provided pursuant to Paragraph V(C);




                                                14
Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 21 of 22
Case 1:21-cv-05858-LAK Document 14 Filed 08/26/21 Page 22 of 22
